Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Claim Status
	Claims 15-24 are pending.  Claims 1-2, 4, 8-9, 12-14, and 25-27 were canceled in the Reply filed 10/12/2021.  Claims 15-24 were substantially and materially amended.  Claims 15-24 are presently considered and allowed as amended below.

Election/Restrictions
Claims 15-19 and 23-24 are allowable. The restriction requirement between Groups I-II , as set forth in the Office action mailed on 8/5/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The claim scope has been interpreted as set forth in previous actions, per the guidance set forth at MPEP § 2111, and those claim interpretations are incorporated herein. Additional notes pertinent to the most recently filed claim set are provided below.
The amended claims filed 10/12/2021 recite the transitional phrase “has” (see, e.g., MPEP § 2111.03(IV)).  The term “has” has been interpreted in the instant case as equivalent to “comprises” in view of original disclosure.
Claim 16 is representative of the pending claim scope and is reasonably understood to encompass all peptides comprising the following sequences: 
SEQ ID NO: 9		HAEGTFTSDVSSYLEGQAAKEFIAWLVXGXG
SEQ ID NO: 10	HAEGTFTSDVSSYLEGQAAXEFIAWLVXGXG
XFIAWLVXGXG
SEQ ID NO: 72	HXEGTFTSDLXKQLEEEAVRLFIEWLKNGGPSSGAPPPS
SEQ ID NO: 73	HXEGTFTSDLXKQLEEEAVRLFIEWLKNGGPSSGAPPSKKKKKK
Wherein “X” is “urea residue with a proteinogenic amino acid side chain” per the sequence listing at field <223>.  The broadest claim scope and interpretation has been applied, and therefore all other exemplary language in the claim listing has not been imported into the instant claim scope (e.g., “such as” language at <223> in the sequence listing).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas R. Herrel on 11/9/2021.

The application has been amended as follows: 

20. A method of treating or ameliorating at least one symptom of, a disease or disorder in a subject, the method comprising administering an effective amount of the compound of claim 16 or the pharmaceutical composition of claim 19 to a subject in need thereof, wherein the disease or disorder is selected from the group consisting of diabetes, a neurodegenerative disease or disorder, or combinations thereof, and the peptide compound or pharmaceutical composition 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is WO2015/024955 A1 (cited in previous action), which pertains to peptide-oligourea compounds (see, e.g., WO’955 at title, abs, ¶¶[0067],[0069], and claims 1-16; see rejections set forth in Final mailed 7/15/2021).  However, WO’955 does not teach, disclose, or render obvious the claimed invention of compounds comprising an amino acid sequence of instant SEQ ID NOs: 9, 10, 11, 72, or 73.  Accordingly, the closest prior art of record does not anticipate or render obvious the amended claim scope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 15-24 are allowable in view of the Examiner Amendment set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654